UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1053


In Re: DENARD EDWARD CARRINGTON,

                Petitioner.




                 On Petition for Writ of Mandamus.
             (3:09-cr-00160-JRS-1; 3:11-cv-00670-JRS)


Submitted:   July 17, 2014                  Decided:   August 1, 2014


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Denard Edward Carrington, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Denard   Edward    Carrington    petitions        for    a    writ   of

mandamus, alleging the district court has unduly delayed acting

on his Fed. R. Civ. P. 59(e) motion to alter or amend judgment.

He seeks an order from this court directing the district court

to act.     Our review of the district court’s docket reveals that

the district court entered an order on June 30, 2014, granting

in part Carrington’s motion.             Accordingly, because the district

court    has    recently    acted   on   Carrington’s      case,       we    deny   the

mandamus petition as moot.           We grant leave to proceed in forma

pauperis.       We dispense with oral argument because the facts and

legal    contentions       are   adequately    presented    in     the      materials

before    this    court    and   argument    would   not   aid    the       decisional

process.

                                                                  PETITION DENIED




                                         2